Exhibit 10.28

Execution Copy

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”) is entered into as of
September 14, 2009 between Grande Communications Networks, LLC, a Delaware
limited liability company (“Grande”), Atlantic Broadband Finance, LLC, a
Delaware limited liability company (“ABB”) and Grande Manager LLC, a Delaware
limited liability company (“Grande Manager”), who joins this Agreement only for
the purposes of Section 3(c) below. Capitalized terms not otherwise defined
herein (including in Section 7 hereof) shall have the meanings set forth in the
Recapitalization Agreement (as defined herein).

WHEREAS, Grande has entered into that certain Recapitalization Agreement dated
as of August 27, 2009 by and among ABRY Partners VI, L.P., Grande Communications
Networks, Inc., predecessor-in-interest to Grande, Grande Communications
Holdings, Inc., ABRY Partners, LLC, Grande Investment L.P., and Grande Parent
LLC (the “Recapitalization Agreement”), and Grande Communications Holdings, Inc.
has received the Grande Holdings Stockholders’ Approval as contemplated by the
Recapitalization Agreement.

WHEREAS, Grande desires to engage ABB to provide management and other services
to Grande, and ABB is willing to provide such services, all on the terms and
conditions set forth in this Agreement.

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which they hereby acknowledge, the parties agree as follows:

 

1. Appointment. Grande hereby engages ABB, and ABB hereby agrees pursuant to the
terms and conditions set forth herein, to provide certain services to Grande, as
described in Section 3 hereof.

 

2. Term. The term of this Agreement (the “Term”) shall commence at 12:01 a.m.,
Texas time, on the date hereof and shall continue until the earliest to occur of
the following:

 

  (a) the Sale of ABB;

 

  (b) the Sale of Grande;

 

  (c) the Bankruptcy or Dissolution of ABB;

 

  (d) the termination of the Recapitalization Agreement pursuant to Article IX
thereof;

 

  (e) the termination date upon which ABB and Grande mutually agree in writing;
or

 

  (f) termination by Grande upon at least 30 days’ prior written notice to ABB,
except that notice need not be given in advance if Grande or Grande Investment,
L.P. determines that ABB has performed any of the Services in an illegal or
grossly negligent manner or in a manner that constitutes willful misconduct.

 

3. Services to be Provided. During the Term:

 

1



--------------------------------------------------------------------------------

  (a) Subject at all times to the authority of the board of directors (or the
equivalent governing body) of Grande, ABB, by and through the Designated
Personnel (who shall be employed by ABB), agrees to perform or cause to be
performed in a professional manner general managerial oversight and such
management services (including, finance, marketing and strategic planning) as
mutually agreed upon from time to time by and among ABB and Grande
(collectively, the “Services”) with respect to the business and operations of
Grande and, so long as it remains an Affiliate of Grande, any Affiliated company
to which all or a portion of Grande’s present broadband transport business or
network services business may be transferred (an “Affiliated Non-Core Company”).
Such Services shall include day-to-day oversight by the Designated Personnel of
sales, marketing, customer service, administrative, accounting, financial
reporting, and information technology services. Designated Personnel shall not
be required to devote their time exclusively to Grande and/or to the performance
of the Services.

 

  (b) ABB shall be responsible for and shall pay (i) pursuant to ABB’s customary
payroll practices, the salaries, bonuses and other compensation of the
Designated Personnel (for any period, the “Designated Personnel Compensation”),
including related taxes and all costs of related benefits and perquisites, and
(ii) any expenses of the Designated Personnel incurred in connection with the
Services (for any period, the “Expenses” and together with the Designated
Personnel Compensation, the “Total Expenses”). For the avoidance of doubt, any
amounts owed and/or paid to the Designated Personnel as a result of their
ownership interests in any Affiliate of Grande or ABB shall not be included in
the amount of Total Expenses.

 

  (c) Grande Manager shall cause the Designated Personnel who serve as officers
of ABB to become officers of Grande after Closing, and such Designated Personnel
shall have the same titles at both ABB and Grande.

 

4. Compensation.

 

  (a) In consideration for ABB for providing the Services to Grande and any
Affiliated Non-Core Company, Grande shall pay to ABB during the period beginning
on the Closing Date through the expiration of the Term (the “Payment Period”)
the lesser amount of (i) (A) 5.5% of the total revenue of Grande, minus (B) the
actual compensation expenses for all Grande employees who have positions that
were included in the “corporate” compensation expense in the projections that
were furnished to the lenders providing financing under the terms of the
Recapitalization Agreement, or (ii) an amount equal to 50% of the Total Expenses
(such lesser amount, the “Management Fee”). Notwithstanding anything herein or
otherwise to the contrary, in no event will any Management Fee or other amount
be payable by Grande to ABB unless and until the Closing occurs.

 

  (b)

Within 30 days following the end of each calendar quarter during the Payment
Period, ABB shall prepare a statement of the Management Fee for such calendar
quarter. Payment by Grande in an amount equal to the Management Fee for such
calendar quarter shall be due and payable by Grande on the thirtieth (30th) day
following its receipt of such statement.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties.

 

  (a) ABB is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware, and is duly qualified to
do business as a foreign entity and is in good standing in the jurisdictions in
which the character of its properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not, in the aggregate, reasonably be expected to result,
in a material adverse effect. ABB has all requisite power and authority to own,
use or lease its properties and to carry on its business as it is now being
conducted except as would not, in the aggregate, reasonably be expected to cause
a material adverse effect. ABB has provided to Grande a complete and correct
copy of its certificate of formation as amended to date, which, as so made
available, is in full force and effect. ABB is not in default in any respect in
the performance, observation or fulfillment of any provision of its certificate
of formation or operating agreement.

 

  (b) ABB has full power and authority to execute and deliver this Agreement and
to perform the Services. The execution, delivery and performance of this
Agreement have been duly and validly authorized by ABB’s Board of Managers or
similar governing body, and no other limited liability company proceedings on
the part of ABB are necessary to authorize this Agreement or to perform the
Services. This Agreement has been duly and validly executed and delivered by ABB
and, assuming the due authorization, execution and delivery hereof by Grande,
constitutes the valid and binding obligation of ABB enforceable against ABB in
accordance with their respective terms, except as such enforceability may be
subject to the Enforceability Exception.

 

  (c) The execution and delivery of this Agreement and the performance by ABB of
its respective obligations hereunder will not: (i) conflict with any provision
of the certificate of formation or operating agreement of ABB; (ii) require ABB
to obtain any consent, waiver, approval, order, authorization or permit of, or
make a registration with, filing with or notification to, or breach any
requirement applicable to ABB with any Governmental Authority; (iii) result in
any violation of or the breach of or constitute a default (with notice or lapse
of time or both) under, or give rise to any right of termination, cancellation
or acceleration or guaranteed payments or a loss of a material benefit under,
any of the terms, conditions or provisions of any Contract to which ABB is a
party or by which ABB or any of its respective properties or assets may be
bound; or (iv) violate the provisions of any Court Order or other Law applicable
to ABB.

 

6.

Confidentiality and Non-Disclosure Obligations. As of the date hereof, ABB and
Grande have entered into a Confidentiality Agreement in the form of the attached
Exhibit A (the “Confidentiality Agreement”). ABB agrees and acknowledges that
any and all non-

 

3



--------------------------------------------------------------------------------

 

public information of Grande, including personally identifiable information of
subscribers, that ABB obtains through or under the Recapitalization Agreement,
this Agreement, the provision of Services hereunder or otherwise will be subject
to the confidentiality and non-disclosure obligations of the Confidentiality
Agreement. All obligations and rights under the Confidentiality Agreement shall
survive the termination of this Agreement.

 

7. Certain Definitions.

 

  (a) “Bankruptcy” means, with respect to an entity, (i) the making of a general
assignment for the benefit of creditors, (ii) the entry of an order for relief
in any bankruptcy, reorganization or insolvency proceeding, (iii) the filing or
commencement by or against the entity of any application or petition for the
appointment of a trustee, receiver or other similar official over the entity or
any substantial part of the entity’s assets, or of any proceeding under any
bankruptcy, insolvency or reorganization statute or liquidation or other law
relating to relief of debtors, unless, in the case of such an action or
proceeding filed or commenced against the entity without the entity’s
acquiescence or consent, the action or proceeding is dismissed within ninety
days after the date of its filing or commencement.

 

  (b) “Closing” has the meaning set forth in the Recapitalization Agreement.

 

  (c) “Closing Date” has the meaning set forth in the Recapitalization
Agreement.

 

  (d) “Designated Personnel” shall mean those ABB personnel from time to time
occupying the positions set forth on Schedule A attached hereto.

 

  (e) “Dissolution” means, with respect to an entity, the liquidation,
dissolution, or winding up of such entity under (i) the entity’s governing
documents or (ii) applicable law.

 

  (f) “Grande Holdings Stockholders’ Approval” has the meaning set forth in the
Recapitalization Agreement.

 

  (g) “Sale of ABB” means (i) the consummation of any merger or consolidation of
ABB with or into any other person or any sale of all or substantially all of the
ownership interests or assets of ABB (other than a transaction following which
the direct or indirect holders of the outstanding membership interests of ABB
prior to such transaction together own a majority of the outstanding ownership
interests of the surviving corporation or business entity); or (ii) ABRY
Partners LLC and its affiliates shall cease to beneficially own and control,
directly or indirectly, at least 51.0% of the membership interests of ABB or
shall cease to have the right, directly or indirectly, to control ABB’s Board of
Managers or similar governing body.

 

  (h)

“Sale of Grande” means (i) the consummation of any merger or consolidation of
Grande with or into any other person or any sale of all or substantially all of
the

 

4



--------------------------------------------------------------------------------

 

ownership interests or assets of Grande (other than a transaction following
which the direct or indirect holders of the outstanding membership interests or
equivalent securities of Grande prior to such transaction together own a
majority of the outstanding ownership interests of the surviving corporation or
business entity, and other than pursuant to the Recapitalization Agreement); or
(ii) ABRY Partners LLC and its affiliates shall cease to beneficially own and
control, directly or indirectly, at least 51.0% of the membership interests of
Grande or shall cease to have the right, directly or indirectly, to control
Grande’s Board of Managers or similar governing body.

 

  8. Indemnification.

 

  (a) In the event that ABB or any of its Affiliates, principals, members,
partners, directors, stockholders, employees (including the Designated
Personnel), agents and representatives (collectively, the “Indemnified Parties”)
becomes involved in any capacity in any action, proceeding or investigation in
connection with the provision of the Services hereunder by ABB, other than any
such action, proceeding or investigation by any ABRY Party, Grande Holdings or
their respective Affiliates, Grande will indemnify and hold harmless the
Indemnified Parties from and against any actual or threatened claims, lawsuits,
actions or liabilities (including out-of-pocket expenses and the reasonable fees
and expenses of counsel and other litigation costs and the cost of any
preparation or investigation) of any kind or nature (“Losses”), arising as a
result of or in connection with this Agreement and the Services, and will
periodically reimburse the Indemnified Parties for their expenses as described
above, except that Grande will not be obligated to so indemnify any Indemnified
Party to the extent that, any such Losses arise as a result of or in connection
with any illegal activity, bad faith, gross negligence or willful misconduct of
such Indemnified Party or to the extent that such Indemnified Party is adjudged
to be liable to Grande. ABB will certify to Grande in writing all Losses that
are payable to ABB or other Indemnified Parties hereunder. The reimbursement and
indemnity obligations of Grande under this Section 8(a) shall be in addition to
any liability which Grande may otherwise have, shall extend upon the same terms
and conditions to any Indemnified Party, as the case may be, and shall be
binding upon and inure to the benefit of any successors or assigns of Grande, or
ABB and of any successors, assigns, heirs and personal representatives of such
Indemnified Party. The foregoing provisions shall survive the termination of
this Agreement.

 

  (b)

In the event that Grande or any of its Affiliates, principals, members,
partners, directors, stockholders, employees, agents and representatives
(collectively, the “Grande Indemnified Parties”) becomes involved in any
capacity in any action, proceeding or investigation in connection with the
provision of the Services hereunder by ABB, ABB will indemnify and hold harmless
the Grande Indemnified Parties from and against any Losses arising as a result
of or in connection with any illegal activity, bad faith, gross negligence or
willful misconduct of ABB. Grande will certify to ABB in writing all Losses that
are payable to Grande or other Grande Indemnified Parties hereunder. The

 

5



--------------------------------------------------------------------------------

 

reimbursement and indemnity obligations of ABB under this Section 8(b) shall be
in addition to any liability which ABB may otherwise have, shall extend upon the
same terms and conditions to any Grande Indemnified Party, as the case may be,
and shall be binding upon and inure to the benefit of any successors or assigns
of Grande, or ABB and of any successors, assigns, heirs and personal
representatives of such Grande Indemnified Party. The foregoing provisions shall
survive the termination of this Agreement.

 

  (c) IN NO EVENT WILL EITHER PARTY BE LIABLE OR OBLIGATED UNDER THIS AGREEMENT
OR UNDER CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES
ARISING OUT OF THIS AGREEMENT OR IN CONNECTION WITH THE DELIVERY, USE OR
PERFORMANCE OF THE SERVICES, INCLUDING LOST PROFITS, BUSINESS OPPORTUNITIES AND
REVENUES.

 

9. Independent Contractors. Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship between ABB and Grande or between any of the Designated Personnel
and Grande. ABB shall be an independent contractor pursuant to this Agreement.
No party hereto shall have any express or implied right or authority to assume
or create any obligations on behalf of or in the name of any other party hereto
or to bind any other party hereto to any contract, agreement or undertaking with
any third party.

 

10. No Limitation on Activities. The Services provided herein are not to be
deemed exclusive. This Agreement shall in no way prohibit ABB or any of its
members, partners, principals, shareholders, directors, officers, employees or
agents from engaging in any other business or devoting time and attention to the
management, investment, involvement or other aspects of any other business,
including being an officer or director thereof, or rendering services of any
kind to any other company, firm, individual or association.

 

11. No Liability. Grande acknowledges and agrees that ABB will not be liable for
any Losses arising out of, related to or incurred in connection with the
performance of the Services other than Losses arising from ABB’s illegal
activity, bad faith, gross negligence or willful misconduct.

 

12. Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (a) on the date of personal delivery to the
recipient or an officer of the recipient, or (b) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) Business
Days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested. Such notices, demands and other
communications shall be sent to the parties at the addresses set forth below (or
to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party):

 

6



--------------------------------------------------------------------------------

If to Grande:

Grande Communications Networks, LLC

401 Carlson Circle

San Marcos, Texas 78666

Attention: Matt Murphy

Facsimile: (512) 878-4010

with a copy (which shall not constitute notice to Grande) to:

Grande Investment, L.P.

c/o ABRY Partners, LLC

111 Huntington Avenue

30th Floor

Boston, MA 02199

Attention: Jay Grossman

Facsimile: (617) 859-8797

If to ABB:

Atlantic Broadband, LLC

1 Batterymarch Park Suite 405

Quincy, MA 02169

Attention: Ed Holleran

Facsimile: (617) 786-8803

with a copy (which shall not constitute notice to ABB) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: John Kuehn, Esq.

Facsimile: 212-446-6460

 

13.

Remedies. Any person having rights under any provision of this Agreement shall
be entitled to enforce such rights specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or

 

7



--------------------------------------------------------------------------------

 

prevent any violation of the provisions of this Agreement. In any dispute
between the parties hereto or their representatives concerning any provision of
this Agreement or the rights and duties of any person or entity hereunder, the
party or parties prevailing in such dispute shall be entitled, in addition to
such other relief as may be granted, to reimbursement from the non-prevailing
party or parties of the attorneys’ fees and court costs incurred by such
prevailing party or parties by reason of such dispute.

 

14. Amendment; Waiver. No provision of this Agreement may be waived, amended,
modified or supplemented unless pursuant to a written instrument executed by the
party against which any such waiver, amendment, modification or supplement is
effective. Notwithstanding the foregoing, no waiver of a breach of any provision
of this Agreement shall operate or be construed as a waiver of any preceding or
succeeding breach and no failure to exercise any right or privilege hereunder
shall be deemed a waiver of such rights or privileges hereunder or shall be
deemed a waiver of such rights to exercise the same at any subsequent time or
times hereunder.

 

15. Assignment. No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement to any of its Affiliates without the consent of
the other party.

 

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
permitted assigns.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. This Agreement will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, which delivery may be made by exchange of copies
of the signature page by .pdf or other facsimile transmission.

 

18. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

19. Entire Agreement. This Agreement and the other documents referred to or
contemplated herein embody the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt all prior understandings, agreements or representations by or among the
parties, whether written or oral, which may have related to the subject matter
hereof in any way.

 

20. Governing Law. The construction, validity, enforcement and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.

 

8



--------------------------------------------------------------------------------

21. Waiver of Jury Trial. The parties to this Agreement each hereby waives, to
the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

 

22. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

23. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 

24. Time of the Essence; Computation of Time. Time is of the essence for each
and every provision of this Agreement. Whenever the last day for the exercise of
any privilege or the discharge or any duty hereunder shall fall upon a Saturday,
Sunday, or any date on which banks in San Marcos, Texas or Boston, Massachusetts
are authorized to be closed, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a regular business day.

 

25. No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing in this Agreement,
express or implied, is intended or shall be construed to give any person
(including the Designated Personnel) other than the parties to this Agreement or
their respective successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein; provided that each Indemnified Party shall be an express, third-party
beneficiary of the provisions of this Agreement that are applicable to such
Indemnified Party.

* * * * * *

 

9



--------------------------------------------------------------------------------

The parties have caused this Management Services Agreement to be executed as of
the date specified above.

Atlantic Broadband Finance, LLC

By: _______________________________

Its: _______________________________

Grande Communications Networks, LLC

By: _______________________________

Its: _______________________________

 

10



--------------------------------------------------------------------------------

Grande Manager LLC

(solely for purposes of Section 3(c))

By: _______________________________

Its: _______________________________

 

11



--------------------------------------------------------------------------------

Schedule A

Designated Personnel

 

1. Technical

 

  (a) IT Systems Engineers (2)

 

2. Sales & Marketing

 

  (a) Chief Marketing Officer

 

  (b) Vice President of Products

 

  (c) Vice President of Marketing

 

3. General and Administrative

 

  (a) Chief Executive Officer

 

  (b) Chief Operating Officer

 

  (c) Chief Financial Officer

 

  (d) Chief Technology Officer

 

  (e) Chief Information Officer

 

  (f) Chief Counsel

 

  (g) Paralegal

 

  (h) Corporate Controller

 

  (i) Corporate Asst. Controller

 

  (j) Staff Accountant

 

  (k) Payroll Coordinator

 

  (l) Administrative Assistant-Senior

 

  (m) Administrative Assistant

 

  (n) Franchise Affairs

 

  (o) IT Systems Engineer

 

12



--------------------------------------------------------------------------------

Exhibit 1

Confidentiality Agreement

[attached]

 

13



--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement (this “Agreement”), dated to be effective as of
August 27, 2009 (“Effective Date”), is made by and between Grande Communications
Networks, LLC, a Delaware limited liability company (“Company”) and Atlantic
Broadband Finance, LLC, a Delaware limited liability company (“Recipient”).
Recipient and Company are, collectively, the “Parties” and individually, a
“Party.”

RECITALS:

A. The Parties have entered into a Management Services Agreement (the
“Management Agreement”) as of                     , 2009 by and among between
Company, Recipient and Grande Manager LLC, a Delaware limited liability company.

B. The Parties desire to establish the terms and conditions governing the
confidentiality of certain information which Company may disclose to Recipient
in connection with the Management Agreement and the services to be provided
thereunder by Recipient.

In consideration of the foregoing, the mutual covenants contained herein and
other valid consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1. Definitions

a.    For the purposes of this Agreement, “Confidential Information” means all
information in whatever form transmitted that is disclosed to Recipient or any
of Recipient’s Representatives by Company, any of its affiliates, or any of
Company’s or its affiliate’s Representatives relating to past, present or future
business affairs, including without limitation, research, development, source
code, object code, know-how, processes, designs, samples, inventions, ideas,
equipment, sales information, trade secrets, customers, vendors, employees,
intellectual property, business plans, products, sales and pricing information,
financial information, business methodologies and practices, operations and
systems of Company or any of its affiliates, and also all information that
Company or any of its affiliates has or may have in its possession under
obligations of confidentiality. Confidential Information shall also include all
methodology and technology embedded in such information and all analyses,
compilations, data, studies or other documents prepared by Recipient containing
or based on any Confidential Information received from Company, any of its
affiliates, or any of Company’s or its affiliate’s Representatives.

b.    “Confidential Information” shall not include any information of Company
that: (i) is or becomes publicly available through no wrongful act of the
Recipient; (ii) is disclosed to the Recipient by a third Party who, to the
Recipient’s knowledge, is not prohibited from disclosing the information
pursuant to a confidentiality agreement with Company; or (iii) is required to be
disclosed by applicable law or regulation, provided that before making such
disclosure, Recipient gives to Company written notice of such required
disclosure in order that Company may interpose an objection thereto or otherwise
take action to protect the confidentiality of such information, to the extent
that giving such notice is not in violation of any applicable law or regulation.

c.    For purposes of this Agreement, the “Representatives” of a Party shall
mean, collectively, directors, officers, employees, agents and representatives
of such Party, including, without limitation, its attorneys, accountants,
consultants and financial advisors.

2.    Recipient shall not disclose at any time any Confidential Information to
any person or entity other than to those of its Representatives who: (i) need to
know such Confidential Information for the purpose of evaluating a business
transaction or the development of a business relationship between the Company
and Recipient; (ii) are informed by Recipient of the confidential nature of the
Confidential Information and the obligations to maintain such confidentiality
hereunder; and (iii) agree to be bound by the terms of this Agreement. Recipient
shall use not less than the same degree of care to avoid disclosure of such
Confidential Information as a prudent businessperson would afford his or her own
confidential information of like importance. Recipient shall not reverse
engineer, disassemble or de-compile any prototypes, software or other tangible
objects embodied in the Confidential Information.



--------------------------------------------------------------------------------

3.    All Confidential Information shall be and remain the property of Company.
No transfer of any intellectual property rights to Confidential Information is
intended or implied hereunder. No license to use any intellectual property,
trade secret, copyright, patent, invention or other proprietary right of
Company, any of its affiliates, or any of Company’s or its affiliate’s
Representatives is granted hereunder except as may be specifically required for
the purpose of this Agreement and then only for such purpose. All documentation
or other tangible media on which Confidential Information is affixed or stored
(including without limitation computer software or other electronic storage
media) shall be returned to Company or destroyed promptly upon written request
and shall not thereafter be retained in any form by Recipient. The rights and
obligations of the Parties under this Agreement shall survive any such return of
Confidential Information.

4.    Company, its affiliates, and their Representatives do not make any
representation or warranty regarding the accuracy, completeness or validity of
any of the Confidential Information. Company, its affiliates and their
Representatives do not make any representation or warranty that any of the
Confidential Information does not infringe any third party’s patents,
copyrights, trade secrets or other intellectual property or other proprietary
rights.

5.    Recipient hereto acknowledges that the Confidential Information is
valuable and unique and that disclosure hereof in breach of this Agreement will
result in irreparable injury to Company thereof. In the event of a breach or
threatened breach of the terms of this Agreement, Company shall be entitled to
an injunction prohibiting any such breach. Any such relief shall be in addition
to and not in lieu of any appropriate relief in the way of money damages. The
Parties agree that no bond or other security will be required for obtaining such
relief.

6.    Recipient agrees that, during the term of this Agreement and for a period
of two years after termination of this Agreement, it (i) will not solicit or
attempt to solicit any of Company’s customers or offer or sell or attempt to
offer or sell any services or products to any of Company’s customers and
(ii) will not solicit, employ or attempt to employ or divert an employee of the
Disclosing Party. This paragraph shall not be construed to prohibit solicitation
for employment by the following methods or hiring conducted through such
methods: (i) referrals for employment made by a placement agency or employment
service acting independently of any instructions from Recipient to direct
solicitations to employees of Company; or (ii) responses to any advertisement
appearing in a newspaper, magazine or trade publications of general circulation.

7.    This Agreement will terminate five (5) years after the termination of the
Management Agreement and any successor or replacement agreement thereto.
Notwithstanding any such termination, all rights and obligations hereunder shall
survive with respect to Confidential Information, including without limitation,
all personally identifiable information of customers, employees and other
individuals, disclosed prior to such termination.

8.    This Agreement constitutes the entire agreement between the Parties
concerning the subject matter hereof and supersedes all prior discussions,
proposals, negotiations, promises, understandings and agreements, whether
written or oral, with respect to such subject matter. This Agreement shall not
be amended, modified, or supplemented in any manner except by a written
agreement duly executed by both Parties.

9.    If any provision of this Agreement or the application thereof, to any
extent, is held invalid or unenforceable, the remainder of this Agreement and
the application thereof, other than those provisions as to which it shall have
been held invalid or unenforceable, shall not be affected thereby and shall
continue in full force and effect and shall be enforceable to the fullest extent
permitted at law or in equity.

10.    If either Party commences any action or proceeding against the other
Party in order to enforce this Agreement, or to recover damages as a result of
an alleged breach of this Agreement, the prevailing Party shall be entitled to
recover, in addition to the amount of any judgment or other award entered
therein, all reasonable costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection therewith.

 

PAGE 2



--------------------------------------------------------------------------------

11.    This Agreement may be executed in any number of counterparts, and by the
Parties in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed and delivered by
facsimile transmission. Any Party causing a copy of this Agreement executed by
such Party to be transmitted by facsimile device to the other Party shall be
deemed to have executed and delivered an original counterpart of this Agreement,
and, upon request made by the other Party, shall be deemed to have agreed to
execute a further original counterpart of this Agreement manually, and to
deliver such manually executed counterpart to the Party making such request.

12.    Any and all notices, requests, demands and other communications that are
required to be, or may be, given or made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given or made if delivered by
hand, by courier or by overnight delivery service, or if mailed via U.S.
certified or registered first class mail, postage prepaid, return receipt
requested, to the Parties at the addresses set forth in the first paragraph
hereof, or to such other address as any Party shall have last designated by
notice given in accordance with this paragraph. Such notices or other
communications shall be effective, if delivered by hand, by courier or by
overnight delivery service, upon actual receipt by the intended recipient; or if
mailed, upon the date of delivery, or refusal, as shown by the return receipt
therefore.

13.    This Agreement shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Texas, without giving
effect to the internal principles of conflicts of law of such state. The sole
and exclusive venue for any dispute arising out of this Agreement shall be in a
court of competent jurisdiction located in Travis County, Texas.

14.    This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective heirs, legatees, devices, legal and personal
representatives, executors, administrators, successors and permitted assigns.
Notwithstanding the foregoing, Recipient shall not assign all or any part of
this Agreement without the prior written consent of Company.

The Parties, intending to be legally bound, have executed this Agreement as of
the Effective Date.

RECIPIENT:

Atlantic Broadband Finance, LLC

 

By:                                       
                                                  

        Printed Name:                                        
                      

        Title:                              
                                                 

 

 

COMPANY:

Grande Communications Networks, LLC

 

By:                                       
                                                  

        Printed Name:                                        
                      

        Title:                              
                                                 

 

PAGE 3